Dallinger, Judge:
This collector’s appeal to reappraisement involves the question of the dutiable value of a certain staple fiber sorting machine exported from Canada and entered at Newark, N. J., a subport of the port of New York. The machine was entered and appraised at the consignment invoice price of $141, packing included.
It appears from the record that the machine was originally shipped from Germany on November 22, 1937, arriving in Canada on Decern-*892ber 8, 1937. Upon entering Canada it was assessed with a Canadian duty of 5 per centum, a Canadian sales tax of 8 per centum, and a Canadian excise tax of 3 per centum, totaling $23.33, all of which was paid by the Canadian purchaser and importer. The latter, being unsuccessful in his attempt to dispose of the machine in Canada, shipped the machine to the defendant herein, the American representative of the German manufacturer, on March 18, 1938.
Section 402 of the Tariff Act of 1930 defines both foreign and export value as the freely offered wholesale price in the country of exportation on the date of exportation. It is evident that the instant merchandise, after commingling with the commerce of Canada, was exported from that country to the United States on March 18, 1938. Hence, Canada is the country of exportation,- and March 18, 1938, the date of exportation. Maier, Morton & Browne v. United States, 11 Ct. Cust. Appls. 115, T. D. 38753; Geo. W. Booth v. United States, T. D. 22338, G. A. 4719, 3 Treas. Dec. 585; and United States v. G. W. Sheldon & Co., T. D. 42541, 53 Treas. Dec. 34.
It is also evident that the loWést' price at which said machine could have been offered for sale in Canada, exclusive of any profit to the sellers, was the actual cost of the merchandise landed in Canada, plus Canadian duties and taxes. Such amount is $164.33, which I find to be the foreign value of said machine, there being no higher export value.
Judgment will be rendered accordingly.